United States Court of Appeals
                     For the First Circuit

No. 17-1049
                       MOIRA E. TEIXEIRA,

                      Plaintiff, Appellant,

                               v.

         TOWN OF COVENTRY, by and through its Treasurer,
                    THEODORE PRZYBYLA, ET AL.,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court, issued on February 7, 2018, is
amended as follows:

     On the cover sheet, replace "February 7, 2017" with "February
7, 2018"